DETAILED ACTION
	This is a final rejection in response to amendments filed 07/21/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Chu does not teach generating parameters by a cloud-based training system or executing the skill template using the parameters generated by the cloud-based training system. However, as discussed below the prior art rejection of Chu teaches a skill template system using generated parameters and the secondary reference of Tan is used to teach the use of a cloud-based server in a demonstration based training system where it is obvious to use a cloud-based server to implement robotic learning to facilitate communication of the robotic learning to multiple robots. 

Claim Objections
Claims 24-25 objected to because of the following informalities: Claim 24 cites the limitation of the system demonstration data being generated one on or more second robots remote from a first robot. Claim 25 cites the limitation of using data from one or more second robots physically separate from the first robot and using no data from the first robot. As written, if the first robot was removed then the system would not change as no data is being used from this robot and any separate robot from the system would read as prior art on the claim. It is recommended that the language is amended to clarify what the first robot is doing within the system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (WO 2020047120, IDS) in view of Tan (US 20190202053).
Regarding claim 1, Chu teaches a method (Figs. 15-17) performed by one or more computers ([0064] discusses the robotic device being controlled using control unit 202 which is herein being interpreted as the online execution system configured to control the robot), the method comprising: 
receiving, ([0166] discusses the learning mode where the robotic device has an existing generic model of a skill that can be based on a learning template with [0167] discussing the skill including steps or parts where the steps or parts are interpreted as subtasks within the skill); 
identifying, by the online execution system, one or more demonstration subtasks defined by the skill template, wherein each demonstration subtask is an action to be refined using local demonstration data ([0167] “Upon reaching a part of the skill (e.g., a part where the robotic device cannot determine how to execute, or a part of the skill that requires specialization to the setting in which the robotic device is executing the skill) (1416: YES), the robotic device can prompt a user to provide a demonstration of that part of the skill, at 1418. In some embodiments, the interactive learning template may indicate to the robotic device when it should prompt a user for a demonstration.”); 
generating, by the online execution system, respective sets of local demonstration data for each of the one or more demonstration subtasks ([0167] discusses the robotic device requesting a user to demonstrate a step of the skill with [0168]-[0169] discussing the user guiding the robotic device through movement and the robotic device then receiving a selection of features relevant to learning the part of the demonstrated skill); 
uploading, by the online execution system to a cloud-based training system, the sets of local demonstration data ([0169] discusses storing the information associated with the demonstration where [0064] discusses that the control unit can utilize cloud-based storage to store the state information (demonstration data)); 
generating, ([0169] “The robotic device can continue to cycle through the interactive learning process until the execution of the action is complete (1417: YES), at which point the robotic device can generate a model for the skill with parts that are specialized to the setting in which the robotic device executed the skill, at 1438”); 
receiving, by the online execution system, ([0170] discusses that once a model has been determined in a training location it can be made available to the robotic device via a network connection); and 
executing, by the online execution system, the skill template using the trained model parameters ([0169]-[0170] discuss the robotic device entering execution mode once a model for a skill has been generated).
	While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model with no change in overall function, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
	Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations. 

Regarding claim 2, Chu teaches wherein generating the respective sets of local demonstration data comprises generating task state representations for each of a plurality of points in time ([0168] discusses the robotic device capturing the demonstration data via sensory information by monitoring changes in one or more of its components and storing the sensory information associated with the demonstration where it is interpreted that if it is storing information as the sensory information changes then it is storing information at a plurality of points in time).

Regarding claim 3, Chu teaches wherein the task state representations each represent an output generated by a respective sensor that observes the robot ([0080] “Each model 334 can also be associated with sensory information 336 that is collected, e.g., via one or more sensors of a robotic device, during kinesthetic teaching and/or other demonstrations of a skill.” ).

Regarding claim 4, Chu teaches wherein the online execution system and the robot are located in a same facility (Fig. 2 shows the robotic device including control unit 202 where the control unit is interpreted as the online execution system).
Chu teaches internet connectivity with a server but does not explicitly teach wherein the cloud-based training system is accessible only over the Internet. Tan teaches wherein the cloud-based training system is accessible only over the Internet ([0022] “The system 10 also includes a remote server 16, accessible via a cloud 18 (e.g., a network interface for accessing one or more remote servers, virtual machines, etc. for storage, computing, or other functionality), which may communicate with the one or more robots 12”). 
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities.

Regarding claim 5, Chu teaches receiving, by the online execution system ([0166]-[0167] discuss the robotic device being provided a generic model (base control policy) of the skill not specialized to the setting it is operating in and performing the steps of the skill with [0170] further discussing the robotic device being taught an initial set of models skills and then specializing the initial taught set of skills based on the new environment).
	While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model with no change in overall function, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task, where, it is interpreted that this is being performed by the remote server.
	Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations. 

Regarding claim 6, Chu teaches wherein executing the skill template comprises generating, by the online execution system, a corrective action using the trained model parameters ([0166]-[0170] discuss the robotic device receiving an initial set of parameters defining a skill and based on demonstration data determining parameters required for a specialized setting or environment in which the robotic device is in, where the determined parameters are executed by the robotic device as a corrective action).
While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
	Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations. 

Regarding claim 7, Chu teaches adding the corrective action to a base action generated by the based control policy  ([0166]-[0170] discuss the robotic device receiving an initial set of parameters defining a skill and based on demonstration data determining parameters required for a specialized setting or environment in which the robotic device is in, where the determined parameters are executed by the robotic device as a corrective action).
While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
	Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations. 

Regarding claim 8, Chu teaches a system (robotic device 200) comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations ([0064] “Control unit 202 includes a memory 220, a storage 230, a processor 204, a graphics processor 205, a system bus 206, and at least one input/output interface (“I/O interface”) 208”) comprising: 
receiving, ([0166] discusses the learning mode where the robotic device has an existing generic model of a skill that can be based on a learning template with [0167] discussing the skill including steps or parts where the steps or parts are interpreted as subtasks within the skill);
identifying, by the online execution system, one or more demonstration subtasks defined by the skill template, wherein each demonstration subtask is an action to be refined using local demonstration data ([0167] “Upon reaching a part of the skill (e.g., a part where the robotic device cannot determine how to execute, or a part of the skill that requires specialization to the setting in which the robotic device is executing the skill) (1416: YES), the robotic device can prompt a user to provide a demonstration of that part of the skill, at 1418. In some embodiments, the interactive learning template may indicate to the robotic device when it should prompt a user for a demonstration.”);
generating, by the online execution system, respective sets of local demonstration data for each of the one or more demonstration subtasks ([0167] discusses the robotic device requesting a user to demonstrate a step of the skill with [0168]-[0169] discussing the user guiding the robotic device through movement and the robotic device then receiving a selection of features relevant to learning the part of the demonstrated skill);
uploading, by the online execution system to a cloud-based training system, the sets of local demonstration data ([0169] discusses storing the information associated with the demonstration where [0064] discusses that the control unit can utilize cloud-based storage to store the state information (demonstration data));
generating,  ([0169] “The robotic device can continue to cycle through the interactive learning process until the execution of the action is complete (1417: YES), at which point the robotic device can generate a model for the skill with parts that are specialized to the setting in which the robotic device executed the skill, at 1438”);
receiving, by the online execution system,  ([0170] discusses that once a model has been determined in a training location it can be made available to the robotic device via a network connection); and 
executing, by the online execution system, the skill template using the trained model parameters  ([0169]-[0170] discuss the robotic device entering execution mode once a model for a skill has been generated).
	While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model with no change in overall function, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations.

Regarding claim 9, Chu teaches wherein generating the respective sets of local demonstration data comprises generating task state representations for each of a plurality of points in time ([0168] discusses the robotic device capturing the demonstration data via sensory information by monitoring changes in one or more of its components and storing the sensory information associated with the demonstration where it is interpreted that if it is storing information as the sensory information changes then it is storing information at a plurality of points in time).

Regarding claim 10, Chu teaches wherein the task state representations each represent an output generated by a respective sensor that observes the robot ([0080] “Each model 334 can also be associated with sensory information 336 that is collected, e.g., via one or more sensors of a robotic device, during kinesthetic teaching and/or other demonstrations of a skill.” ).

Regarding claim 11, Chu teaches wherein the online execution system and the robot are located in a same facility (Fig. 2 shows the robotic device including control unit 202 where the control unit is interpreted as the online execution system). 
Chu teaches internet connectivity with a server but does not explicitly teach wherein the cloud-based training system is accessible only over the Internet. Tan teaches wherein the cloud-based training system is accessible only over the Internet ([0022] “The system 10 also includes a remote server 16, accessible via a cloud 18 (e.g., a network interface for accessing one or more remote servers, virtual machines, etc. for storage, computing, or other functionality), which may communicate with the one or more robots 12”). 
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities.

Regarding claim 12, Chu teaches wherein the operations further comprise: receiving, by the online execution system from the cloud-based training system, a base control policy for each of the one or more demonstration subtasks ([0166]-[0167] discuss the robotic device being provided a generic model (base control policy) of the skill not specialized to the setting it is operating in and performing the steps of the skill with [0170] further discussing the robotic device being taught an initial set of models skills and then specializing the initial taught set of skills based on the new environment).
	While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations.

Regarding claim 13, Chu teaches wherein executing the skill template comprises generating, by the online execution system, a corrective action using the trained model parameters generated by the cloud-based training system ([0166]-[0170] discuss the robotic device receiving an initial set of parameters defining a skill and based on demonstration data determining parameters required for a specialized setting or environment in which the robotic device is in, where the determined parameters are executed by the robotic device as a corrective action).
	While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations.

Regarding claim 14, Chu teaches adding the corrective action to a base action generated by the based control policy received from the cloud-based training system ([0166]-[0170] discuss the robotic device receiving an initial set of parameters defining a skill and based on demonstration data determining parameters required for a specialized setting or environment in which the robotic device is in, where the determined parameters are executed by the robotic device as a corrective action).
	While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations.

Regarding claim 15, Chu teaches one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations ([0064] “Control unit 202 includes a memory 220, a storage 230, a processor 204, a graphics processor 205, a system bus 206, and at least one input/output interface (“I/O interface”) 208”) comprising: 
receiving, ([0166] discusses the learning mode where the robotic device has an existing generic model of a skill that can be based on a learning template with [0167] discussing the skill including steps or parts where the steps or parts are interpreted as subtasks within the skill);
identifying, by the online execution system, one or more demonstration subtasks defined by the skill template, wherein each demonstration subtask is an action to be refined using local demonstration data ([0167] “Upon reaching a part of the skill (e.g., a part where the robotic device cannot determine how to execute, or a part of the skill that requires specialization to the setting in which the robotic device is executing the skill) (1416: YES), the robotic device can prompt a user to provide a demonstration of that part of the skill, at 1418. In some embodiments, the interactive learning template may indicate to the robotic device when it should prompt a user for a demonstration.”);
generating, by the online execution system, respective sets of local demonstration data for each of the one or more demonstration subtasks ([0167] discusses the robotic device requesting a user to demonstrate a step of the skill with [0168]-[0169] discussing the user guiding the robotic device through movement and the robotic device then receiving a selection of features relevant to learning the part of the demonstrated skill);
uploading, by the online execution system to a cloud-based training system, the sets of local demonstration data ([0169] discusses storing the information associated with the demonstration where [0064] discusses that the control unit can utilize cloud-based storage to store the state information (demonstration data));
generating, [0169] “The robotic device can continue to cycle through the interactive learning process until the execution of the action is complete (1417: YES), at which point the robotic device can generate a model for the skill with parts that are specialized to the setting in which the robotic device executed the skill, at 1438”);
receiving, by the online execution system, ([0170] discusses that once a model has been determined in a training location it can be made available to the robotic device via a network connection); and 
executing, by the online execution system, the skill template using the trained model parameters [0169]-[0170] discuss the robotic device entering execution mode once a model for a skill has been generated).
While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model with no change in overall function, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
	Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations. 

Regarding claim 16, Chu teaches wherein generating the respective sets of local demonstration data comprises generating task state representations for each of a plurality of points in time ([0168] discusses the robotic device capturing the demonstration data via sensory information by monitoring changes in one or more of its components and storing the sensory information associated with the demonstration where it is interpreted that if it is storing information as the sensory information changes then it is storing information at a plurality of points in time).

Regarding claim 17, Chu teaches wherein the task state representations each represent an output generated by a respective sensor that observes the robot ([0080] “Each model 334 can also be associated with sensory information 336 that is collected, e.g., via one or more sensors of a robotic device, during kinesthetic teaching and/or other demonstrations of a skill.” ).

Regarding claim 18, Chu teaches wherein the online execution system and the robot are located in a same facility (Fig. 2 shows the robotic device including control unit 202 where the control unit is interpreted as the online execution system).
	Chu teaches internet connectivity with a server but does not explicitly teach wherein the cloud-based training system is accessible only over the Internet. Tan teaches wherein the cloud-based training system is accessible only over the Internet ([0022] “The system 10 also includes a remote server 16, accessible via a cloud 18 (e.g., a network interface for accessing one or more remote servers, virtual machines, etc. for storage, computing, or other functionality), which may communicate with the one or more robots 12”). 
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities.

Regarding claim 19, Chu teaches receiving, by the online execution system ([0166]-[0167] discuss the robotic device being provided a generic model (base control policy) of the skill not specialized to the setting it is operating in and performing the steps of the skill with [0170] further discussing the robotic device being taught an initial set of models skills and then specializing the initial taught set of skills based on the new environment).
	While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model, for the sake of compact prosecution, prior art has been found that teaches this as well.
	Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations.

Regarding claim 20, Chu teaches wherein executing the skill template comprises generating, by the online execution system, a corrective action using the trained model parameters ([0166]-[0170] discuss the robotic device receiving an initial set of parameters defining a skill and based on demonstration data determining parameters required for a specialized setting or environment in which the robotic device is in, where the determined parameters are executed by the robotic device as a corrective action).
While Chu teaches the robotic device generating a skill model based on demonstration data, using cloud storage to store the demonstration data, and [0057] states that the computing devices of the system can include a server connected via network 105; it does not explicitly teach that the model parameters are generated by a cloud-based training system. While It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize a cloud-based remote server to generate a skill model to improve the computational power and speed required for the model, for the sake of compact prosecution, prior art has been found that teaches this as well.
Tan teaches a human demonstration-based robotic learning system where [0022] describes the system as including a remote server 16 accessible via a cloud 18 and Figure 4 shows the remote server 16 as including the learning mechanism and mission planning component based on the demonstration data. [0047]-[0048] further describe the system’s process of taking in demonstration data based on a human operator and determining a motion plan required as defined by the states of the robot that are necessary to execute the task where the different states of the robot required to execute the motion plan are being interpreted as model parameters, where, it is interpreted that this is being performed by the remote server.
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations. 
 
Regarding claim 21, Chu teaches wherein the skill template can be adapted for multiple different robot types ([0024] “The robotic device may have various resources or components, e.g., a manipulation element, a transport element, a head, a camera, etc., and can apply arbitration algorithms to determine when and how to use those resources”).

Regarding claim 22, Chu does not explicitly teach wherein the cloud-based training system is a distributed system comprising one or more nodes 
Tan teaches wherein the cloud-based training system is a distributed system comprising one or more nodes (claim 15 “wherein the processor-implemented learning system is distributed over a plurality of servers in communication with the robot.”).
Chu teaches a robotic device generating a skill model based on demonstration data with a network connection functionality. Tan teaches utilizing a remote server to determine a motion plan required to complete a task. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic device of Chu and modify it with the remote server of Tan to improve the processing capabilities of the system that is determining the required actions of the robotic device to execute a task as the remote server would have more process power and speed and storage capabilities. Further, as shown by Tan ([0022]) and Chu ([0170]), the use of a network connection would allow for the model to be communicated to multiple robotic devices in different locations. 

Regarding claim 24, Chu teaches wherein the base control policy is generated from system demonstration data generated on one or more different second robots at one or more facilities remote from a first robot ([0059] discusses the robotic devices can be remote from each other “Robotic device 102 can be in a location that is the same as or different from robotic device 110” where, as discussed above, these robotic devices are taught skills using demonstration data).

Regarding claim 25, Chu teaches wherein generating, by the online execution system, respective sets of system demonstration data for each of the one or more demonstration subtasks comprises: using data from one or more second robots physically separate from the first robot ([0059] discusses the robotic devices can be remote from each other “Robotic device 102 can be in a location that is the same as or different from robotic device 110” where, as discussed above, these robotic devices are taught skills using demonstration data); and using no data from the first robot.
Chu does not explicitly teach using no data from the first robot. However, as [0059] states that the one or more robotic devices can send and/or receive data to and/or from each other, and as the robotic devices can function as a single robotic device as described in [0058], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that the one or more robotic devices could still operate in separate locations without using the data of the other robotic device. 

Allowable Subject Matter
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang (US 20200210901) teaches using a cloud server to arrange a rule and annotation library based on demonstration behavior.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664